Citation Nr: 1019909	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1989 until October 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  The appeal was remanded by the Board 
in January 2009 for further development of the record. 


FINDING OF FACT

When resolving doubt in the Veteran's favor, a left knee 
disability is reasonably shown to have had its origins during 
active duty.


CONCLUSION OF LAW

A left knee disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009). 

The Board is granting the benefit sought on appeal, service 
connection for a left knee disability.  Therefore, it is not 
necessary to discuss VA's duties to notify or assist the 
Veteran in substantiating that claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Service connection- in general

The Veteran contends that his current left knee disability is 
directly related to duties performed in-service as an 
armor/tank crewman.  He asserts that he has suffered from 
chronic left knee pain since service and that service 
connection should be granted for such disability.  

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Factual Background 

The Veteran's service treatment records reflect complaints of 
left knee pain beginning in August 1989.  At that time, the 
Veteran indicated that he had been suffering from left knee 
pain for a period of one week and that he was 
running/marching when he first noticed the discomfort.  He 
was given Tylenol and told to return to the clinic as 
occasion required.  

In June 1991, the Veteran again complained of knee problems.  
He stated that he had difficulty and pain while running and 
walking.  He stated that the knee intermittently swells and 
noted a history of knee problems since basic training at Fort 
Knox, Kentucky.  Upon physical examination, there was 
moderate pain with the meniscus check/testing.  The 
assessment was possible meniscus injury.  

After referral for further orthopedic evaluation, the 
examiner noted that there was no prior history of a knee 
injury; the Veteran complained of peri-patellar pain after 
running and occasional swelling which usually resolved in 2 
to 3 days.  It was noted that he worked as a tank driver.  
Upon physical examination the left knee was stable; range of 
motion was from 0 to 110 degrees; and patellar grind testing 
was positive.  The assessment was retropatellar pain syndrome 
(RPPS), left knee.  The Veteran was given Motrin and told to 
restrain from running/jumping for 2 weeks. 

In April 1995, the service treatment records show complaints 
of recurrent knee pain.   The Veteran reported that he had 
been to the clinic before for treatment, but with minimal 
results.  He stated that the knee condition had not improved 
in the long term.  The pain was bilateral and located in the 
peri-patellar region of the knees.  Physical examination 
revealed "lax" patellae, but stable knees, bilaterally.  
The impression was probable patellofemoral joint syndrome 
(PFJS) secondary to weak quadriceps.  

The Veteran was discharged from active service in October 
1996; notably, his service treatment records do not contain a 
separation examination.  

Following service, there are several private treatment 
records noting generalized joint pain and arthralgias, but no 
complaints expressly referable to the left knee until his 
claim for service connection in 2005.  

Pursuant to the Board's January 2009 remand, the Veteran was 
afforded a VA examination in May 2009.  On such examination, 
the Veteran reported that his left knee problems began in-
service, in approximately 1990, and progressively worsened 
over a 6 year period in 1996.  He denied any specific injury 
to the knee, but again stated that he worked as a "tanker" 
and that his left knee pain just became gradually worse over 
time in-service.  Physical examination revealed that the left 
knee was tender to palpation along the medial and lateral 
joint and he had pain with flexion.  X-rays of the left knee 
were normal, as were all stability tests.  The examiner again 
noted that the Veteran's knee was very tender with painful 
range of motion that could possible further limit function.  
The assessment was left knee sprain and possible left knee 
meniscal tear.  The examiner opined that, based on his 
history and examination, it was more likely than not that the 
Veteran "does have a meniscal tear which more likely than 
not occurred during his service work on the tanker."  

Analysis 

Again, the Veteran is seeking service connection for a left 
knee disability.  The Veteran has alleged that he sustained 
injuries in-service as a result of his duties as an Abrams 
armor/tank crewman.  Having reviewed the evidence pertaining 
to the Veteran's claim, the Board concludes that service 
connection is warranted.  

The evidence indicates that the Veteran has a chronic left 
knee disability.  The service treatment records verify that 
the Veteran was treated on several occasions for left knee 
pain in August 1989, June 1991, and April 1995.  The 
pertinent diagnoses included possible meniscus tear, 
patellofemoral joint syndrome, and retropatellar pain 
syndrome.  Again, it does not appear that the Veteran was 
afforded a separation examination in 1996.  Given this lack 
of potentially pertinent information, it is simply not 
possible to draw conclusions regarding the condition of the 
left knee at the time of separation.  However, it is noted 
that the April 1995 clinical record shows that the Veteran 
had been treated in the clinic for recurrent knee pain in the 
past and that he had achieved minimal results/improvement 
over the long term.  This clinical note is probative as to 
the chronicity of left knee symptomatology during service. 

Post service medical records show continued complaints of 
generalized joint pain and diagnoses of left knee sprain and 
possible left knee meniscal tear. See May 2009 VA Orthopedic 
Examination.  Although such diagnoses were not confirmed 
until the time of the May 2009 VA examination, the Veteran 
has clearly indicated that his current knee problems stemmed 
from working in a tank over a period of 6 years and they have 
been continuous since service. See VA Form 21-4138, dated May 
2005.  The Board acknowledges that the Veteran, as a lay 
person, has not been shown to be capable of making 
conclusions, and thus, his statements regarding causation are 
not competent.  However, the Veteran is competent to attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, being placed on limited 
duty, suffering an in-service injury, and having knee pain 
since service. See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In addition to the competent lay evidence outlined above, the 
record contains a medical opinion positively linking the 
Veteran's left knee disability to service.  Indeed, the May 
2009 VA examiner opined that it was "more likely than not 
that he does have a meniscal tear which more likely than not 
occurred during his service work on the tanker."  He based 
his opinion on a review of the Veteran's claim file, his 
medical history, and the contemporaneous orthopedic 
examination.  For these reasons, the Board finds the 
examiner's opinion to be highly probative as to the issue of 
nexus.  Moreover, there are no contrary opinions of record. 

In sum, in view of the service treatment records documenting 
recurrent treatment for the left knee, the lack of a 
separation examination, and the Veteran's credible statements 
regarding continuity of symptomatology, the Board finds that 
the medical opinion establishing a nexus between a current 
left knee disability and service to be sufficiently 
convincing.  Accordingly, all reasonable doubt is resolved in 
favor of the Veteran, and service connection is in order for 
a left knee disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for a left knee disability 
is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


